Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-12) in the reply filed on 2/19/2021 is acknowledged. Claims 13-20 are withdrawn from consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brewer (US 4,928,830).
Regarding claim 1, Brewer discloses a device (See Fig. 7) facilitating surgery, comprising: surgical packaging (at 56 - See Fig. 7) including at least one base layer (at 82) and at least one cover layer (at 80), the surgical packaging transitionable from a furled configuration (configuration when packaging 56 is fully closed) to an unfurled configuration (configuration shown in Fig. 7 wherein package 56 is partially open), wherein: in the furled configuration, the at least one base layer and the at least one cover layer are connected to one another along at least a portion of a perimeter of the surgical packaging (at 76 - as described in column 5, lines 37-45) such that the surgical packaging is capable of enclosing at least one surgical component (e.g. gloves 70) therein; and in the unfurled configuration, at least a portion of the 
Regarding claim 4, Brewer discloses in the unfurled configuration, the surgical packaging defines an exposed surface area greater than an exposed surface area (inner surface area of the package 56) of the surgical packaging in the furled configuration.
Regarding claim 5, Brewer discloses in the unfurled configuration, the exposed surface area (inner surface area of the package 56) is at least two times greater than the exposed surface area in the furled configuration (depending how far the cover layer is peeled back from the base layer).
Regarding claim 6, Brewer discloses a system (See Fig. 7) facilitating surgery, comprising: at least one surgical component (components 70, which are within 74, enclosed within 56 in Fig. 7); and surgical packaging (65 in Fig. 7) including at least one base layer (at 82) and at least one cover layer (at 80), the surgical packaging transitionable from a furled configuration (configuration when packaging 56 is fully closed) to an unfurled configuration (configuration shown in Fig. 7 wherein package 56 is partially open), wherein: in the furled configuration, the at least one base layer and the at least one cover layer are connected to one another along at least a portion of a perimeter of the surgical packaging (at 76 - as described in column 5, lines 37-45) to enclose the at least one surgical component therein; and in the unfurled configuration, at least a portion of the connection between the at least one base layer and the at least one cover layer is broken to at least partially separate the at least one base layer from the at least one cover layer such that the at least one surgical component may be removed from the surgical packaging and such that the surgical packaging is configured for use during a surgical procedure (as shown in Fig. 7).

Regarding claim 8, Brewer discloses the at least one surgical component (gloves 70) is capable of being used during a tissue resection procedure and wherein the surgical packaging is capable of collecting leaked fluid during the tissue resection procedure (the package 56 is capable of collecting leaked fluids once element 74 is removed from the peeled-back opening, since the remainder of the seal 76 remains intact).
Regarding claim 10, Brewer discloses in the unfurled configuration, the surgical packaging defines an exposed surface area greater than an exposed surface area (inner surface area of the package 56) of the surgical packaging in the furled configuration.
Regarding claim 11, Brewer discloses in the unfurled configuration, the exposed surface area (inner surface area of the package 56) is at least two times greater than the exposed surface area in the furled configuration (depending how far the cover layer is peeled back from the base layer).
Regarding claim 12, Brewer discloses the at least one surgical component includes a plurality of single-patient-use components (gloves 70 are capable of being used for a single patient).

Claims 1, 2, 4-8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by West (US 8,517,030).
Regarding claim 1, West discloses a device (See Fig. 6) facilitating surgery, comprising: surgical packaging (at 4 in Fig. 6) including at least one base layer (at 7 as shown in Fig. 3C) and at least one cover layer (at 5 as shown in Fig. 3C), the surgical packaging transitionable from a furled configuration (fully closed configuration wherein 6/8 is within 4, similar to that in Fig. 5A) to an unfurled configuration (wherein 4 is open and 6/8 is exposed therefrom), wherein: in the furled configuration, the at least one 
Regarding claim 2, West discloses in the unfurled configuration, the surgical packaging defines a funnel-shaped configuration including a body (at 48 in Fig. 6), a mouth (at 48a/48b)defined at one end of the body, and an opening (opening at 49) defined at an opposite end of the body.
Regarding claim 4, West discloses in the unfurled configuration, the surgical packaging defines an exposed surface area greater than an exposed surface area (inner surface area of 4, which includes 6/8) of the surgical packaging in the furled configuration.
Regarding claim 5, West discloses in the unfurled configuration, the exposed surface area (inner surface area of 4, which includes 6/8) is at least two times greater than the exposed surface area in the furled configuration.
Regarding claim 6, West discloses a system (See Fig. 6) facilitating surgery, comprising: at least one surgical component (component 6/48, which is used during a surgical procedure); and surgical packaging (at 4 in Fig. 6) including at least one base layer (at 7 as shown in Fig. 3C) and at least one cover layer (at 5 as shown in Fig. 3C), the surgical packaging transitionable from a furled configuration (fully closed configuration wherein 6/8 is within 4, similar to that in Fig. 5A) to an unfurled configuration (wherein 4 is open and 6/8 is exposed therefrom), wherein: in the furled configuration, the at least one base layer and the at least one cover layer are connected to one another along at least a portion of a perimeter of the surgical packaging (as shown in Fig. 5A) to enclose the at least one surgical component 
Regarding claim 7, West discloses in the unfurled configuration, the surgical packaging defines a funnel-shaped configuration including a body (at 48 in Fig. 6) and a mouth (at 48a/48b) defined at one end of the body.
Regarding claim 8, West discloses the at least one surgical component (6/48) is capable of being used during a tissue resection procedure and wherein the surgical packaging is capable of collecting leaked fluid during the tissue resection procedure.
Regarding claim 10, West discloses in the unfurled configuration, the surgical packaging defines an exposed surface area greater than an exposed surface area (inner surface area of 4, which includes 6/8) of the surgical packaging in the furled configuration.
Regarding claim 11, West discloses in the unfurled configuration, the exposed surface area (inner surface area of 4, which includes 6/8) is at least two times greater than the exposed surface area in the furled configuration.
Regarding claim 12, West discloses the at least one surgical component includes a plurality of single-patient-use components (components 6, 8 and 48 are capable of being used for a single patient).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over West (US 8,517,030) as applied to claims 2 and 7 above, in view of Vancaillie et al. (US 5,709,221). As described above, West discloses the claimed invention except for the surgical packaging further includes a drape line connectable to the opening. However, Vancaillie teaches a fluid collection device (funnel-shaped device at 60 in Fig. 3) comprising a bottom opening (at 51) and a drape line (hose 52) connected thereto for the purpose of directing the flow of fluids from the funnel device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the funnel bottom opening of West with a drape line as taught by Vancaillie in order to direct the flow of fluids to another receptacle for use/disposal. Furthermore, the drape line of West-Vancaillie is indirectly attached to the base layer and cover layer and the drape line is connectable to the opening in the unfurled configuration of the surgical packaging.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735